DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,8,13,14,17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wright (4995335).  Wright shows  animal retention apparatus, comprising:  a plurality of  support guides 35; and a rectangular frame member formed by sidewalls 31,32 having at least one passageway defined therein to receive and removably hold said support guide at a height and width location in said frame member such that said support guide sticks out of said frame member at a location corresponding to a portion of the animal's anatomy adapted for use in reassuring a desired position of the animal as the animal is brought into adjacent contact with said support guide as the animal is positioned alongside the inside of said frame member; wherein the frame has bores 33, 34 formed therein to releasably receive guide rods 35 in various positions as desired; wherein  said frame member comprises at least a first side and a second side, each of said first side and said second side being substantially planar and parallel to each other, wherein said passageways comprise a plurality of aligned through holes defined in each the first side and the second side, wherein there are at least six through holes on each the first side and the second side and wherein said plurality of support guides comprise a plurality of rods; and wherein said frame member comprises a first side 31 and a second side 32, and wherein said support guides protrude from said first side and said second side in lengths adequate to allow an animal to be positioned alongside each of said first side and said second side of the frame member, each without adjusting said support guides' locations within said frame member. As to claim 9, Wright discloses working on an animal (and in particular shows a dog) while positioned in the retention apparatus; and that the work done is veterinary work. It is considered relative and a matter of personal preference as to which side of the animal one wishes to treat first, however the apparatus allows the animal to be positioned alongside each respective side of the frame. With respect to claims 18-20, the apparatus of the Wright restraint includes rods and passageways that are adapted for positioning at various areas in relationship to the dog’s anatomy (abdomen, back, chest) that would be useful when grooming.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,7,9-12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright.  Although Wright discloses that the stanchion is made of wood, it does not specifically disclose the materials with which the frame and rods are made.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the frame and rods of a wood material in order to provide a sturdy yet cost effective structure, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.   In re Leshin, 125 USPQ 416. With respect to claims 10 and 12, although Wright discloses that veterinary work is done while the animal is restrained, it would have been obvious to use the apparatus to bathe, or otherwise groom the animal so that the user doesn’t have to worry about the animal moving. 
Allowable Subject Matter
Claims 5, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal restraints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644